Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on September 19, 2022 in response to the Office Action of July 22, 2022 is acknowledged and has been entered. Claims 7-23 have been canceled. Claims 24-37 are new. Claims 1-6 and 24-37 are pending and under examination in this Office action.

Election/Restrictions
Applicant’s election of Invention 1: claims 1-6 in the reply filed on September 19, 2022 is acknowledged. Though applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, Applicant has canceled the non-elected claims 7-23. The election hence has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020, March 04, 2020, March 24, 2021 and October 06, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of (1) “one of the pair of chucks disposed at the first end and another of the pair of chucks disposed at the second end” in claims 1, 33 and 37; and (2) “the plurality of selectively adjustable plungers disposed laterally to a cavity of the rod-shaping device in which the rod is clamped” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The pair of chucks is marked as No. 24 in the specification (PG Pub US 2020/0129217 A1, [0029]) and is illustrated in FIG.2B. In regard to the first end, the second end, the first side and the second side, neither the specification nor the drawing discloses. The relative configuration between the plungers and the rod is used to derive the relative configuration between the chucks and the ends. Since the pluratliy of plungers (34) are recited as securing to the first side or the second side, according to FIG.2A, the first side and the second side refer to the long side along the longitudinal direction of the rod. Since the claim further recites that the first side and the second side extend between the first end and the second end, the first end and the second end should refer to the left edge and the right edge of the device in FIG.2B. Hence, the pair of chucks are not illustrated at the first end and the second end of the device as recited. Further, the specification discloses in [0027] a pair of end clamps 22 in FIG.2A. However, there is no disclosure that these end clamps are “a pair of chucks”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first end”, “a second end”, “a first side”, “a second side”, a pair of chucks for gripping an intervertebral connection rod”, “one of the pair of chucks disposed at the first end and another of the pair of chucks disposed at the second end”, “the pair of chucks aligned on a common axis”, and “each of the selectively adjustable plungers secured to one of the first side or the second side of the rod-shaping device”.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 33 and 37 are objected to because of the following informalities:  
Claim 1, line 9 and claim 33, line 9: “each of the selectively adjustable plungers” should be corrected to –each of the plurality of selectively adjustable plungers--.
Claim 1, line 11; claim 33, line 12; and claim 37, line 6: “the chucks” should be corrected to –the pair of chucks--.
Claim 1, line 16; claim 33, line 16; and claim 37, line 13: “each pedicle screw” should be corrected to –each of the plurality of pedicle screws--.
Claim 1, line 19; claim 33, line 19; and claim 37, line 16 recites “each pedicle screw head” should be corrected to –the each pedicle screw head--.
Claim 2, line 1: “each selectively adjustable plunger” should be corrected to –each of the plurality of selectively adjustable plunger--.
Claim 4, line 2: “a robot that inserted…” should be corrected to –a robot that inserts…--.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 25, 30-33 and 35-37: Claim limitation “a/the control system configured to receive location information; to generate positional data, to cause the rod-shaping device to bend, to cause the rod-shaping deice to rotate, to cause the rod thinning module to reduce the area” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “to receive/generate/cause” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “system”. 
Claim 29, 34 and 37: Claim limitation “a rod thinning module to reduce a/the cross-sectional area” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to reduce” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1, 25, 30-33 and 35-37: “a/the control system” refers to the specification [0030]: the robot controller.
Claims 29, 34 and 37: “a/the thinning module” refers to the specification [0018]: plunger pistons or a controlled milling action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 11 and 19 “a rod”; and in line 13, and claims 24-33 “the rod”. It is not clear if they refer to “an intervertebral connection rod” recited in line 7. For examination purpose, they are interpreted to be the same. Proper antecedent basis should be practiced. The same rejection applies to claims 34-37.
Claim 1 recites (1) in lines 12-13  that a plurality of selectively adjustable plungers “thereby generating predetermined bends in the rod”; and (2) in line 19 that the control system is configured to “cause the rod-shaping device to bend a rod”. It is not clear whether there is a link between the above two limitations. It is not clear whether (i) rod bending action is performed twice -once by the plungers and again by the rod-shaping device, or (ii) the two bending actions refer to the same such that the control system is configured to cause the pluratliy of selectively adjustable plungers comprised in the rod-shaping device to bend the rod to a predetermined bend. Note that currently the predetermined bends are generated but not further used when the rod is bent. It is not clear of the utility of the predetermined bends being generated. The same rejection applies to claims 33 and 37. For examination purpose, claim 1 is interpreted to be (ii) as stated above.
The dependent claims of the above rejected claims are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 25-29, 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over  et al., US 2011/0270262, hereinafter , in view of Lin et al., US 6,035,691 A, hereinafter Lin, further in view of Dankowicz et al., US 2005/0262911 A1, hereinafter Dankowicz. 

Claims 1, 33 and 37.  teaches in FIG.10 a rod-shaping system (200) ([0048]: FIG.10…a system 200 for being the rod 90 to a desired curvature or contour), comprising: 
a rod-shaping device (10) ([0021]: one form of the present invention for bending or contouring an elongate rod member 90), comprising: 
a housing (18) comprising a first end, a second end opposite the first end, a first side, and a second side opposite the first side, the first side and the second side extending between the first end and the second end ([0021]: the bending mechanism 11 includes a housing 18 including 6 walls 20, 22, 24, 26, 28 and 30; and FIG.1) - the device 10 has a dimension that comprises multiple ends and multiple sides. The two lateral walls 24 and 26 equate to the first end and the second end that opposite each other as claimed. In FIG.1, the side where 36a-f are positioned is considered the first side, and the side where 36a-f are positioned is considered the second side as claimed; and 
a plurality of selectively adjustable plungers (16, 17), each of the selectively adjustable plungers secured to one of the first side or the second side ([0021]: the bending mechanism 11 generally includes a first rod engaging portion 16 positioned geminately opposite from a second rod engaging portion 17; FIG.1; and the rod engaging members 32a-f, 36a-f may be provided with outer profiles defining other shapes and configuration, including polygonal, oval, elliptical, or circular shapes…they may be provided with non-planar geometric configurations…a curved configuration including concave and/or convex shapes…a curvilinear configuration including curved portions and linear portions…they may be provided with a channel or groove configured to receive a portion of the rod member) – a non-planar geometric configuration of a concave shape with a curvilinear configuration including a linear portion is considered a plunger geometry as claimed, 
the plurality of selectively adjustable plungers extendable to apply a lateral force to a rod gripped by the chucks at preselected longitudinal positions along the rod, thereby generating predetermined bends in the rod ([0058]: the controller is programmable to contour or bend the rod to define two-dimension or three-dimensional curvatures, including a single curved portion or multiple curved portion; claim 1: at least some of said engaging members are movable in a lateral direction to position said movable engaging members at select locations to compressingly engage the elongate member between said first and second sets of engaging members to form one or more bends in the elongate member; claim 31: bending the one or more heated portion of the elongate member to provide the elongate member with a desired contour; and claim 32: monitoring of a force applied to the elongate member during the bending and controlling an amount of continued force applied to the elongate member in response to the monitoring) – to bend the elongate member to a desired contour is considered to generate predetermined bends in the rod; to move the engaging member in a lateral direction to compress the elongate member is to apply lateral force to the rod; further to define three-dimensional curvatures including applying a lateral force to the rod; and 
a control system (225) ([0052]: the controller 225 operates in accordance with operating logic to receive and process the sensor signals to determine if a change in temperature, pressure and/or position is required) configured to: 
cause the rod-shaping device to bend a rod ([0058]: the controller 225 is programmable to contour or bend the rod 90).

 does not teach (1) the device comprises a pair of chucks for gripping an intervertebral connection rod, one of the pair of chucks disposed at the first end and another of the pair of chucks disposed at the second end, the pair of chucks aligned on a common axis; and (2) a control system configured to: receive location information about a position and orientation of a plurality of pedicle screws in a subject's vertebrae, each pedicle screw comprising a pedicle screw head; generate, from the location information, positional data comprising coordinates of points corresponding to a location of each pedicle screw head; and cause the rod-shaping device to bend a rod gripped by the pair of chucks, based on the positional data. 
Claim 33 recites a further limitation of (3) the control system configured to: cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers can bend the rod in three dimensions. 
However, in an analogous automatic rod-shaping system field of endeavor, Lin teaches feature (1): 
the device comprises a pair of chucks for gripping an intervertebral connection rod, one of the pair of chucks disposed at the first end and another of the pair of chucks disposed at the second end, the pair of chucks aligned on a common axis (Col.4, ll.20-23: the adjustable rod bending device comprises two support posts (14) each mounted on the support table (10) and each containing a V-shaped notch (142), a corrective spinal rod (66)…having two ends each receiving in the V-shaped notch (142) of the two support posts (14)).
For the purpose of securing the rod on the shaping device, the two support posts each with a V-shaped notch for receiving each end of the rod is considered “a pair of chucks for gripping an intervertebral connection rod” as claimed. As illustrated in FIG.3, the two support posts and the 2 V-shaped notch are symmetrically positioned at the two end of the base, i.e., “aligned on a common axis” as claimed, with the common axis being the longitudinal axis of the device that is parallel to the base of the device. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of  employ such a feature of comprising “a pair of chucks for gripping an intervertebral connection rod, one of the pair of chucks disposed at the first end and another of the pair of chucks disposed at the second end, the pair of chucks aligned on a common axis” as taught in Lin for the advantage of properly and securely “retaining the corrective spinal rod””, as suggested in Lin, Col. 4, ll.32-34.

In regard to features (2) and (3), Justis and Lin combined teaches that the rod is gripped by the pair of chucks. Yet neither  nor Lin teaches a control system configured to: receive location information about a position and orientation of a plurality of pedicle screws in a subject's vertebrae, each pedicle screw comprising a pedicle screw head; generate, from the location information, positional data comprising coordinates of points corresponding to a location of each pedicle screw head; cause the rod-shaping device to bend a rod, based on the positional data; and cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers can bend the rod in three dimensions.
However, in an analogous automatic rod-shaping system control field of endeavor, Dankowicz teaches that 
the rod-shaping system comprises a control system ([0047]: an automated system for application of shaping force, such as an automated system for bending a rod…the article is shaped by operation of a series of computer-generated actuator commands) configured to
receive location information about a position an orientation of a pluratliy of pedicle screws in a subject’s vertebrae, each pedicle screw comprising a pedicle screw head ([0044]: input system comprising imaging pedicle screws to establish the desired three-dimensional bend shape (such as, e.g., optionally using a surgical fluoroscope during surgery to determine the position and orientation of the pedicle screw heads); 
generating, from the location information, positional data comprising coordinates of points corresponding to a location of each pedicle screw bead ([0020]: determining X-Y-Z coordinates of a desired rod shape; and [0061]: the information from the input mechanism is quantified in terms of spatial (x, y, z) coordinates of a discrete sequence of points along the rod; and [0105]: the cones in the pedicle screw cap are used to provide enough information during imaging (such as imaging using fluorescope) to determine the position and orientation of the pedicle screw and thereby the desired location of points along the rod and the direction fo the rod through these points); 
causing the rod-shaping device to bend the rod based on the position data; and cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers can bend the rod in three dimensions ([0082]: FIG.5: computer-aided spinal instrumentation manufacture control flow: step 500: the three-dimensional shape information is received from the input mechanism and converted by the Lab View control program 510…a banding angle at each subsequent bend (bend command 516) and a rotational angle at each subsequent bend (rotate command 514); and [0096]: Example 1: an implantable rod can be bent three-dimensionally in an automated system). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the control system of  and Lin combined employ such a feature of being configured to “receive location information about a position and orientation of a plurality of pedicle screws in a subject's vertebrae, each pedicle screw comprising a pedicle screw head; generate, from the location information, positional data comprising coordinates of points corresponding to a location of each pedicle screw head; cause the rod-shaping device to bend a rod, based on the positional data; and cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers can bend the rod in three dimensions” as taught in Dankowicz for the advantage of providing an automated rod bending system that does not retain time-consuming manual components”, as suggested in Dankowicz, [0016].

Claim 37 recites substantially identical limitations to claim 33 with an additional limitation of the rod-shaping device comprising a rod thinning module configured to reduce a cross-sectional area of the rod at one or more predetermined locations.
 Justis teaches such a feature of 
a rod thinning module (225, 214 and 212) configured to reduce a cross-sectional area of the rod at one or more predetermined locations ([0044]: after a sufficient amount of heat is applied to the rod 90 and the rod 90 has achieved a sufficient degree of flexibility, the user may initiate movement of the rod engaging members 32a-f toward the rod engaging members 36a-f, as indicated by arrow A, which in turn correspondingly compresses the rod 90 into engagement with at least some of the engaging members 36a-f to initiate bending of the rod 90; and FIG.10: the controller 225, the heating element 214, and the bending mechanism 212).
Heating the rod to increase the flexibility followed by compressing the rod is considered reducing a cross-sectional area of the rod. The controller operated heating element and bending mechanism together with the controller is considered the thinning module as claimed.

Claim 2. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Justis further teaches that 
each selectively adjustable plunger is driven by a hydraulic cylinder, a pneumatic cylinder, or an electric motor ([0032]: each of the rod engaging members may be individually coupled to and movable by a respective rack and pinion mounting structure…The pinion gear may be driven by various types of drives including, for example, an electric or pneumatic motor. In other embodiments, linear drives including, for example, pneumatic cylinders).
  
Claim 3. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Justis further teaches that 
a first one of the plurality of selectively adjustable plungers is extendable in a first plane and a second one of the plurality of selectively adjustable plungers is extendable in a second plane different than the first plane ([0032]: each of the rod engaging members may be individually coupled to and movable by a respective rack and pinion mounting structure…Rotation of the pinion gear displaces the corresponding rod engaging member to position the rod engaging member at a select location relative to the rod receiving area of the bending mechanism) – rotating the individual rod engaging member results in them extendable in different planes.  

Claims 5 and 6. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Neither Justis nor Lin teaches that the location information comprises x-ray images of the subject's vertebrae, the x-ray images showing the plurality of pedicle screws in the subject's vertebrae, and the location information is based on data from a touch probe or position emitters.
However, in an analogous automatic rod-shaping system control field of endeavor, Dankowicz teaches that 
the location information comprises x-ray images of the subject's vertebrae, the x-ray images showing the plurality of pedicle screws in the subject's vertebrae, and the location information is based on data from a touch probe or position emitters [0105]: the cones in the pedicle screw cap are used to provide enough information during imaging (such as imaging using fluorescope) – fluoroscopy shows an X-ray movie Since the pedicle screw cap shows in the fluoroscope to result in location information, the pedicle screw cap is considered the position emitter.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of  and Lin combined employ such a feature of “the location information comprises x-ray images of the subject's vertebrae, the x-ray images showing the plurality of pedicle screws in the subject's vertebrae, and the location information is based on data from a touch probe or position emitters” as taught in Dankowicz for the advantage of providing an automated rod bending system that does not retain time-consuming manual components”, as suggested in Dankowicz, [0016].

Claim 25. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Neither Justis nor Lin teaches that the control system is further configured to cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers bends the rod in three dimensions.
However, in an analogous automatic rod-shaping system control field of endeavor, Dankowicz teaches that 
the control system is further configured to cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers bends the rod in three dimensions ([0082]: FIG.5: computer-aided spinal instrumentation manufacture control flow: step 500: the three-dimensional shape information is received from the input mechanism and converted by the Lab View control program 510…a banding angle at each subsequent bend (bend command 516) and a rotational angle at each subsequent bend (rotate command 514); and [0096]: Example 1: an implantable rod can be bent three-dimensionally in an automated system)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the control system of  and Lin combined employ such a feature of being configured to “the control system is further configured to cause the rod-shaping device to rotate the rod such that the plurality of selectively adjustable plungers bends the rod in three dimensions” as taught in Dankowicz for the advantage of providing an automated rod bending system that does not retain time-consuming manual components”, as suggested in Dankowicz, [0016].

Claim 26. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Justis further teaches 
selectively actuating at least one pair of oppositely disposed plungers of the plurality of selectively adjustable plungers [0033]: 32a-f are selectively positioned and arranged relative to 36 a-f located on the opposite side of the rod receiving area 40; and [0043]: FIG.6: the rod engaging members 32a-f and 36a-f are displaced toward one another and toward the longitudinal axis L, as indicated by the directional arrows A and C).  

Claim 27. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Justis further teaches 
selectively actuating at least one pair of oppositely disposed plungers of the plurality of selectively adjustable plungers [0033]: 32a-f are selectively positioned and arranged relative to 36 a-f located on the opposite side of the rod receiving area 40; and [0043]: FIG.6: the rod engaging members 32a-f and 36a-f are displaced toward one another and toward the longitudinal axis L, as indicated by the directional arrows A and C),  
each plunger of the pair of oppositely disposed plunger comprising a mushroom-shaped head ([0023]: the rod engaging members 32a-f, 36 a-f may be provided with outer profiles defining other shapes and configurations, including polygonal, oval, elliptical or circular shapes and configuration) – either an oval, an elliptical or a circular shape is considered a mushroom shape.  

Claim 28. Justis, Lin and Dankowicz combined teaches all the limitations of claim 1.
Justis further teaches that 
selectively actuating the plurality of selectively adjustable plungers, wherein the plurality of selectively adjustable plungers are arranged in more than one plane so as to enable bending of the rod in three dimensions without rotating the rod ([0032]: each of the rod engaging members may be individually coupled to and movable by a respective rack and pinion mounting structure…Rotation of the pinion gear displaces the corresponding rod engaging member to position the rod engaging member at a select location relative to the rod receiving area of the bending mechanism; and [0058]: the controller 225 is programmable to contour or bend the rod 90 to define two-dimensional or there-dimensional curvatures) – rotating the individual rod engaging member results in them extendable in more than one plane. To bend the rod from more than one plane enables bending the rod in three-dimensions.
  
Claims 29 and 34. Justis, Lin and Dankowicz combined teaches all the limitations of claims 1 and 33, respectively.
Justis further teaches that 
a rod thinning module (225, 214 and 212) that reduces a cross-sectional area of the rod at one or more predetermined locations, such that the rod has increased flexibility at the one or more predetermined locations ([0044]: after a sufficient amount of heat is applied to the rod 90 and the rod 90 has achieved a sufficient degree of flexibility, the user may initiate movement of the rod engaging members 32a-f toward the rod engaging members 36a-f, as indicated by arrow A, which in turn correspondingly compresses the rod 90 into engagement with at least some of the engaging members 36a-f to initiate bending of the rod 90; and FIG.10: the controller 225, the heating element 214, and the bending mechanism 212).
Heating the rod to increase the flexibility followed by compressing the rod is considered reducing a cross-sectional area of the rod. The controller operated heating element and bending mechanism together with the controller is considered the thinning module as claimed.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 4 sets forth to the feature of “the location information is based on a feedback signal from a robot that inserted the plurality of pedicle screws into the subject's vertebrae”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.

Claims 24, 30-32 and 35-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 24 sets forth to the feature of “selectively actuating the plurality of selectively adjustable plungers disposed laterally to a cavity of the rod-shaping device in which the rod is clamped to bend the rod based on the location information”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claims 30 and 35 set forth to the feature of “cause the rod thinning module to reduce the cross-sectional area of the rod at the one or more predetermined locations, thereby changing a moment of inertia of the rod in a first azimuthal plane relative to an axis of the rod, but not in a second azimuthal plane orthogonal to the first azimuthal plane”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claims 31 and 36 set forth to the feature of “cause the rod thinning module to reduce the cross-sectional area of the rod at the one or more predetermined locations by indenting the rod at the one or more predetermined locations”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claim 32 sets forth to the feature of “cause the rod thinning module to reduce the cross-sectional area of the rod at the one or more predetermined locations by mechanically removing material from the rod at the one or more predetermined locations”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793